                                             Case 3:20-cv-02353-JD Document 56 Filed 11/04/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        IN RE ZOOM SECURITIES LITIGATION                  Case No. 20-cv-02353-JD

                                   8
                                                                                              ORDER RE LEAD PLAINTIFF AND
                                   9                                                          LEAD COUNSEL

                                  10                                                          Re: Dkt. Nos. 28, 34, 38

                                  11

                                  12
Northern District of California
 United States District Court




                                  13           This is a consolidated shareholder class action alleging securities fraud by Zoom Video

                                  14   Communications, Inc. (“Zoom”) and its officers. See Dkt. No. 24. Three motions for appointment

                                  15   as lead plaintiff and approval of lead counsel have been filed. Dkt. Nos. 28, 34, 38.1

                                  16   I.      APPOINTMENT OF LEAD PLAINTIFF

                                  17           The Court has discussed in other orders the three-step process for appointing a lead

                                  18   plaintiff under the Private Securities Litigation Reform Act (“PSLRA”), 15 U.S.C. § 78u-

                                  19   4(a)(3)(B). See In re Stitch Fix, Inc. Securities Litigation, 393 F. Supp. 3d. 833 (N.D. Cal. 2019).

                                  20   The first step is for the plaintiff in the first-filed action to “publiciz[e] the pendency of the action,

                                  21   the claims made and the purported class period” in “a widely circulated national business-oriented

                                  22   publication or wire service.” In re Cavanaugh, 306 F.3d 726, 729 (9th Cir. 2002) (citing 15

                                  23   U.S.C. § 78u-4(a)(3)(A)). The notice must “also state that ‘any member of the purported class

                                  24   may move the court to serve as lead plaintiff.’” Id. There is no dispute that this step was

                                  25   adequately completed by plaintiff Michael Drieu. See Dkt. No. 12 (Notice of Publication).

                                  26
                                  27
                                       1
                                  28    One applicant, Lawrence Jarnes, filed a notice of non-opposition, recognizing that other
                                       applicants had a greater financial interest in the litigation. Dkt. No. 42.
                                           Case 3:20-cv-02353-JD Document 56 Filed 11/04/20 Page 2 of 5




                                   1          In the next two steps, the Court considers “potential lead plaintiffs one at a time, starting

                                   2   with the one who has the greatest financial interest, and continuing in descending order if and only

                                   3   if the presumptive lead plaintiff is found inadequate or atypical.” Cavanaugh, 306 F.3d at 732. In

                                   4   step two, the Court determines presumptive lead plaintiff status relying on the “presumptive lead

                                   5   plaintiff’s complaint and sworn certification.” Id. at 730. In step three, the other plaintiffs have

                                   6   “an opportunity to rebut the presumptive lead plaintiff’s showing” by “present[ing] evidence that

                                   7   disputes the lead plaintiff’s prima facie showing of typicality and adequacy.” Id.

                                   8          A.      The Group Investors
                                   9          To determine presumptive lead plaintiff status, the Court first determines which

                                  10   prospective lead plaintiff evidences the greatest financial interest in the litigation. The self-styled

                                  11   “Zoom Investor Group” is made up of Michael Bens, Bhadresh Shah, Kwan Sing Ng, and Tony D.

                                  12   Pham, and the group claims an aggregate loss of approximately $708,760. Dkt. No. 39 Exh. A.
Northern District of California
 United States District Court




                                  13   While the PSLRA expressly contemplates that certain groups of persons may collectively serve as

                                  14   lead plaintiff, 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I), “the clear consensus in our district is that a group

                                  15   of investors who had no pre-existing relationship with one another, and whose relationship and

                                  16   group status were forged only by a lawyer, is not appropriate to be lead plaintiff based on their

                                  17   aggregated losses.” Stitch Fix, 393 F. Supp. 3d at 835. The members of the Zoom Investor Group

                                  18   do not claim to have any pre-existing relationship. See Dkt. No. 39 Exh. D (Joint Declaration);

                                  19   see also Dkt. No. 44 Exh. 1 (Further Joint Declaration). Consequently, the Court will not consider

                                  20   this aggregate loss in determining the presumptive lead plaintiff.

                                  21          B.      The Individual Investors
                                  22          The Zoom Investor Group urges that it should still be considered the presumptive lead

                                  23   plaintiff based on the total loss claimed by one of its members, Dr. Tony Pham. Dkt. No. 43 at 5.

                                  24   In the alternative, the Zoom Investor Group urges the appointment of Pham as sole lead plaintiff,

                                  25   id. at 8, and has submitted a second joint declaration stating that each member of the group is

                                  26   willing to serve as sole lead plaintiff, Dkt. No. 44 Exh. 1 ¶ 8. A competing candidate, Adam Butt,

                                  27   contends that Pham is not an adequate plaintiff because he is subject to unique defenses due to the

                                  28   timing of his stock sales. Dkt. No. 46 at 8-10; Dkt. No. 47 at 6-7.
                                                                                          2
                                            Case 3:20-cv-02353-JD Document 56 Filed 11/04/20 Page 3 of 5




                                   1           The Court “must calculate each potential lead plaintiff’s financial interest in the litigation”

                                   2   using a method that is “both rational and consistently applied.” Cavanaugh, 306 F.3d at 730 n.4.

                                   3   Both individuals present their total losses as proxies for their financial stakes. Dkt. No. 29 Exh. C

                                   4   (Butt’s total loss was $209,517.12); Dkt. No. 39 Exh. A (Pham’s total loss was $327,300). But

                                   5   there is reason to believe that Pham’s total loss overstates his financial interest in the relief sought

                                   6   by the class. Pham sold his Zoom stock on December 30, 2019, for $66.99 per share, Dkt. No. 39

                                   7   Exh. A, far lower than the share price after the alleged partial corrective disclosures over 90 days

                                   8   prior, Dkt. No. 1 ¶ 36 (Zoom’s stock price closed at $90.76 per share on July 8, 2019); id. ¶ 38

                                   9   (Zoom’s stock price closed at $91.40 per share on July 11, 2019). Because Pham sold his shares

                                  10   over 90 days after the prior alleged corrective disclosure, in which time the stock price fell by

                                  11   around $24 per share, Pham’s losses are likely greater than the PSLRA’s statutory damages cap.

                                  12   See 15 U.S.C. § 78u-4(e). While it is too early in the litigation to estimate with any precision the
Northern District of California
 United States District Court




                                  13   amount of damages any plaintiff might ultimately recover, the amount of the damages cap can be

                                  14   rationally and consistently determined for each potential lead plaintiff by reference to the statute

                                  15   and historical stock price data. Consequently, the Court will not consider losses that exceed the

                                  16   statutory damages cap, as such losses are not relevant in determining which plaintiff “has the most

                                  17   to gain from the lawsuit.” Cavanaugh, 306 F.3d at 730. Instead, the Court will compare the

                                  18   potential lead plaintiffs’ financial interests in the relief sought by the class by calculating the

                                  19   amounts of their total losses that are recoverable under the PSLRA.

                                  20           The method of calculating the PSLRA’s statutory damages cap depends on whether a

                                  21   plaintiff sold his or her shares more than 90 days after a corrective disclosure alleged in the

                                  22   complaint. For plaintiffs who sell their stock outside of 90 days from the relevant corrective

                                  23   disclosure, damages awards are limited to the difference between the purchase price and the mean

                                  24   trading price of the stock during that 90-day period. 15 U.S.C. § 78u-4(e)(1). For plaintiffs who

                                  25   sell their stock within that 90-day period, damages awards are limited to the difference between

                                  26   the purchase price and the mean trading price of the stock between the date of the disclosure and

                                  27   the date the stock was sold. Id. § 78u-4(e)(2).

                                  28
                                                                                           3
                                             Case 3:20-cv-02353-JD Document 56 Filed 11/04/20 Page 4 of 5




                                   1            Pham sold his stock more than 90 days after the preceding corrective disclosures alleged in

                                   2   the complaint. Dkt. No. 1 ¶¶ 35-38 (alleging partial corrective disclosures between July 8 and 11,

                                   3   2019); Dkt. No. 39 Exh. A at 1 (Pham sold his shares on December 30, 2019). The total purchase

                                   4   price for Pham’s 10,000 shares of Zoom stock was $997,200. Dkt. No. 39 Exh. A. Historical

                                   5   stock price data show that the mean trading price for Zoom stock in the 90-day period starting July

                                   6   11, 2019, was $88.48 per share.2 The product of this mean trading price and Pham’s 10,000

                                   7   shares is $884,800. Therefore, under Section 78u-4(e)(2), Pham can recover no more than

                                   8   $112,400 of his total loss ($997,200 less $884,800).

                                   9            Butt sold his stock less than 90 days after the March and April 2020 disclosures. See Dkt.

                                  10   No. 1 ¶¶ 49-66 (alleging corrective disclosures between March 26 and April 6, 2020); Dkt. No. 29

                                  11   Exh. C (Butt sold his shares on April 8, 2020). The total purchase price for Butt’s 6,261 shares

                                  12   was $979,624.48. Dkt. No. 29 Exh. C. The mean trading price for Zoom stock between April 6
Northern District of California
 United States District Court




                                  13   and 8, 2020, was $118.17 per share.3 The product of this mean trading price and Butt’s 6,261

                                  14   shares is $739,862.37. Therefore, under Section 78u-4(e)(2), the applicable statutory damages cap

                                  15   is $239,762.11 ($979,624.48 less $739,862.37), which is greater than Butt’s total loss of

                                  16   $209,517.12. Dkt. No. 29 Exh. C.

                                  17            C.     Adam Butt
                                  18            The amount of Butt’s total loss, $209,517.12 -- which is less than his statutory damages

                                  19   cap under Section 78u-4(e)(2) -- exceeds $112,400, the portion of Pham’s loss that is recoverable

                                  20   under Section 78u-4(e)(1). Butt “has the most to gain from the lawsuit.” Cavanaugh, 306 F.3d at

                                  21   730. Because Butt has provided information satisfying Rule 23(a)’s typicality and adequacy

                                  22   requirements, Dkt. Nos. 28 at 4-5; Dkt. No. 29 Exhs. B-D, he is the presumptively most adequate

                                  23   plaintiff. Cavanaugh, 306 F.3d at 730. Despite the Zoom Investor Group’s ill-advised attempt to

                                  24   reserve the right to address Butt’s typicality and adequacy in their opposition, Dkt. No. 43 at 9,

                                  25   they did not do so in their reply, see Dkt. No. 49, and have forfeited the opportunity to dispute his

                                  26   showing of typicality and adequacy. The Court appoints Adam Butt as lead plaintiff of the

                                  27
                                       2
                                  28       See https://finance.yahoo.com/quote/ZM/history?period1=1562803200&period2=1570665600.
                                       3
                                           See https://finance.yahoo.com/quote/ZM/history?period1=1586131200&period2=1586390400.
                                                                                        4
                                              Case 3:20-cv-02353-JD Document 56 Filed 11/04/20 Page 5 of 5




                                   1   consolidated action.

                                   2   II.      APPOINTMENT OF LEAD COUNSEL

                                   3            Under the PSLRA, the Court must also appoint lead counsel. Stitch Fix, 393 F. Supp. 3d at

                                   4   836-37; 15 U.S.C. § 78u-4(a)(3)(B)(v) (“The most adequate plaintiff shall, subject to the approval

                                   5   of the court, select and retain counsel to represent the class.”). “While the appointment of counsel

                                   6   is made subject to the approval of the court, the Reform Act clearly leaves the choice of class

                                   7   counsel in the hands of the lead plaintiff.” Cavanaugh, 306 F.3d at 734 (citations omitted). Butt

                                   8   has selected the firm of Robbins Geller Rudman & Dowd LLP. Dkt. No. 28 at 1, 5-6. The Court

                                   9   sees no reason to disagree with his selection. Robbins Geller Rudman & Dowd LLP is appointed

                                  10   lead counsel for the putative class in this consolidated action.

                                  11   III.     CASE SCHEDULE AND NEXT STEPS

                                  12            The parties are directed to meet and confer to set a schedule for the lead plaintiff’s filing of
Northern District of California
 United States District Court




                                  13   a consolidated complaint and the defendants’ response to the complaint. A joint proposed

                                  14   schedule is due by November 16, 2020.

                                  15            Pursuant to the PSLRA and the Federal Rules of Civil Procedure -- as well as for the sake

                                  16   of clarity and efficient case management -- lead plaintiff is directed to set out in chart form his

                                  17   securities fraud allegations under the following headings on a numbered, statement-by-statement

                                  18   basis: (1) the speaker(s), date(s) and medium; (2) the false and misleading statements; (3) the

                                  19   reasons why the statements were false and misleading when made; and (4) the facts giving rise to

                                  20   a strong inference of scienter. The chart may be attached to or contained in the consolidated

                                  21   complaint, and will be deemed to be a part of the complaint. If lead plaintiff decides to rest on the

                                  22   original complaint, the chart is due by the deadline to file the consolidated complaint.

                                  23            IT IS SO ORDERED.

                                  24   Dated: November 4, 2020

                                  25

                                  26
                                                                                                       JAMES DONATO
                                  27                                                                   United States District Judge
                                  28
                                                                                           5
